 



EXHIBIT 10.27
SECOND SUPPLEMENTAL INDENTURE
(Senior Subordinated Debt Indenture)
     This SECOND SUPPLEMENTAL INDENTURE, dated as of May 1, 2006, (this “Second
Supplemental Indenture”), by and between KB HOME, a Delaware corporation (the
“Issuer”), SUNTRUST BANK, a banking association duly organized and existing
under the laws of the State of Georgia (successor to SunTrust Bank, Atlanta), as
trustee under the Indenture referred to below (the “Trustee”), each of the
Existing Guarantors (as defined below) and KB HOME ORLANDO LLC, a Delaware
limited liability company (the “Additional Guarantor”).
W I T N E S S E T H:
     WHEREAS, the Issuer and the Trustee have heretofore executed and delivered
a Senior Subordinated Debt Indenture, dated as of November 19, 1996 (the
“Original Indenture”), providing for the issuance from time to time of the
Issuer’s Securities (as defined in the Original Indenture);
     WHEREAS, the Issuer, the Existing Guarantors and the Trustee have
heretofore executed and delivered a First Supplemental Indenture, dated as of
December 18, 2003 (the “First Supplemental Indenture”; the Original Indenture,
as amended and supplemented by the First Supplemental Indenture and this Second
Supplemental Indenture, is hereinafter called the “Indenture”, which term shall
include the form and terms of each series of Securities established from time to
time pursuant to Sections 2.1 and 2.3 of the Original Indenture);
     WHEREAS, pursuant to Article Two of the Original Indenture, the Issuer has
established the form and terms of the 2008 Notes, 2010 Notes and 2011 Notes (as
such terms are defined in the Indenture; the 2008 Notes, 2010 Notes and 2011
Notes are hereinafter called, collectively, the “Senior Subordinated Notes”)
pursuant to the Officers’ Certificates (as defined in Section 14.1 of the
Indenture);
     WHEREAS, concurrently with the execution and delivery of this Second
Supplemental Indenture, the Additional Guarantor is becoming a party to, and
guaranteeing the obligations of the Issuer under, that certain Revolving Loan
Agreement, dated as of November 22, 2005, between the Issuer, the banks party
thereto, Bank of America, N.A. as Administrative Agent, Citicorp North America,
Inc. and JPMorgan Chase Bank, N.A. as Co-Syndication Agents, Calyon New York
Branch, Wachovia Bank, N.A., Barclays Bank plc and The Royal Bank of Scotland
plc as Co-Documentation Agents and Banc of America Securities LLC and Citigroup
Global Markets Inc. as Joint Lead Arrangers and Joint Book Managers;
     WHEREAS, pursuant to Section 14.16 of the Indenture, the Issuer, the
Existing Guarantors and the Additional Guarantor wish to amend and supplement
the Indenture to provide for the Additional Guarantor to become a Guarantor (as
defined in the Indenture) under the Indenture and to guaranty the obligations of
the Issuer under the Senior Subordinated Notes and

-10-



--------------------------------------------------------------------------------



 



under the Indenture, and otherwise to modify the Indenture on the terms set
forth in this Second Supplemental Indenture; and
     WHEREAS, the Issuer has requested that the Trustee execute and deliver this
Second Supplemental Indenture pursuant to Section 8.1 of the Indenture, and all
requirements necessary to make this Second Supplemental Indenture a valid
instrument in accordance with its terms have been performed and the execution
and delivery of this Second Supplemental Indenture have been duly authorized in
all respects by the Issuer, each of the Existing Guarantors and the Additional
Guarantor.
     NOW, THEREFORE, for and in consideration of the premises and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Issuer, the Existing Guarantors, the Additional Guarantor and
the Trustee mutually covenant and agree for the equal and proportionate benefit
of the Holders (as defined in the Indenture) from time to time of the Senior
Subordinated Notes as follows:
ARTICLE ONE
DEFINITIONS
     SECTION 1.1 Definitions.
          (a) Terms used herein and not defined herein have the respective
meanings ascribed to such terms in the Indenture.
          (b) As used in this Second Supplemental Indenture, the terms
“Additional Guarantor,” “First Supplemental Indenture,” “Original Indenture” and
“Second Supplemental Indenture” have the meanings specified in the recitals
hereto and in the paragraph preceding such recitals; and the term “Existing
Guarantors” means the Guarantors who signed the First Supplemental Indenture.
ARTICLE TWO
GUARANTY AND RELATED PROVISIONS
     SECTION 2.1 Guaranty. The Additional Guarantor and the Existing Guarantors
shall execute and deliver to the Trustee a Guaranty in the form specified in
Section 14.14 of the Indenture for each series of Senior Subordinated Notes
outstanding, each such Guaranty to be held by the Trustee on behalf of the
Holders of each respective series of Senior Subordinated Notes.
     SECTION 2.2 Effect of Guaranties. The parties hereto covenant and agree
that, from and after the date of this Second Supplemental Indenture:
          (a) the Additional Guarantor shall be a Guarantor under the First
Supplemental Indenture as if the Additional Guarantor were an original signatory
to such document and an original Guarantor named therein;

-11-



--------------------------------------------------------------------------------



 



          (b) without limitation to the other provisions of this Section 2.2,
the Additional Guarantor shall be a Guarantor under the Indenture with respect
to all of the Senior Subordinated Notes on and subject to the terms and
provisions of the Indenture (including, without limitation, the terms and
provisions of the Officers’ Certificates);
          (c) without limitation to the other provisions of this Section 2.2,
the Additional Guarantor agrees that the First Supplemental Indenture
constitutes a valid and binding obligation of the Additional Guarantor,
enforceable against the Additional Guarantor in accordance with its terms; and
          (d) without limitation to the other provisions of this Section 2.2,
the Additional Guarantor agrees to perform and to comply with all of the
covenants and agreements of a Guarantor in the First Supplemental Indenture as
if the Additional Guarantor were an original signatory thereto and an original
Guarantor named therein.
ARTICLE THREE
MISCELLANEOUS
     SECTION 3.1 Ratification of Indenture; Second Supplemental Indenture Part
of Indenture. Except as expressly amended and supplemented hereby, the Original
Indenture, as amended and supplemented by the First Supplemental Indenture, is
in all respects ratified and confirmed and all the terms, conditions and
provisions thereof shall remain in full force and effect. This Second
Supplemental Indenture shall form a part of the Indenture for all purposes.
     SECTION 3.2 Acceptance by Trustee. Subject to Section 3.3 hereof, the
Trustee hereby accepts this Second Supplemental Indenture and agrees to perform
the same upon the terms and conditions set forth in the Original Indenture, as
amended and supplemented by the First Supplemental Indenture.
     SECTION 3.3 Concerning the Trustee. The rights and duties of the Trustee
shall be determined by the express provisions of the Indenture and except as
expressly set forth in this Second Supplemental Indenture, nothing in this
Second Supplemental Indenture shall in any way modify or otherwise affect the
Trustee’s rights and duties thereunder. The Trustee makes no representation or
warranty as to the validity with respect to the Issuer or the Guarantors or
sufficiency of this Second Supplemental Indenture and, except insofar as relates
to the validity hereof with respect to the Trustee, shall not be liable in
connection therewith.
     SECTION 3.4 New York Law to Govern. This Second Supplemental Indenture
shall be deemed to be a contract under the laws of the State of New York, and
for all purposes shall be governed by and construed in accordance with the laws
of such State.
     SECTION 3.5 Separability. In case any one or more of the provisions
contained in this Second Supplemental Indenture shall for any reason be held to
be invalid, illegal or unenforceable in any respect, such invalidity, illegality
or unenforceability shall not affect any other provisions of this Second
Supplemental Indenture, but this Second Supplemental Indenture

-12-



--------------------------------------------------------------------------------



 



shall be construed as if such invalid, illegal or unenforceable provision had
never been contained herein.
     SECTION 3.6 Counterparts. This Second Supplemental Indenture may be
executed in any number of counterparts each of which shall be an original; but
such counterparts shall together constitute but one and the same instrument.
     SECTION 3.7 Effect of Headings. The Article and Section headings herein are
for convenience only and shall not affect the construction hereof.
[Signature Page Follows]

-13-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Second Supplemental
Indenture to be duly executed, and their respective seals to be hereunto
affixed, all as of the day and year first above written.

          “Issuer”:   KB HOME
 
       
 
  By:   /s/ KELLY M. ALLRED
 
       
 
      Name: Kelly M. Allred
 
      Title: Vice President, Treasury
 
       
[SEAL]
       
 
       
Attest:
       
 
       
/s/ TONY RICHELIEU
 
       
Name: Tony Richelieu
       
Title: Assistant Secretary
       
 
        “Existing Guarantors”:   KB HOME PHOENIX INC., an Arizona corporation
 
       
 
  By:   /s/ KELLY M. ALLRED
 
       
 
      Name: Kelly M. Allred
 
      Title: Vice President and Treasurer
 
       
[SEAL]
       
 
       
Attest:
       
 
       
/s/ TONY RICHELIEU
 
       
Name: Tony Richelieu
       
Title: Secretary
       

-14-



--------------------------------------------------------------------------------



 



              KB HOME COASTAL INC., a California corporation
 
       
 
  By:   /s/ KELLY M. ALLRED
 
       
 
      Name: Kelly M. Allred
 
      Title: Vice President and Treasurer
 
       
[SEAL]
       
 
       
Attest:
       
 
       
/s/ TONY RICHELIEU
 
       
Name: Tony Richelieu
       
Title: Secretary:
       
 
            KB HOME NORTH BAY INC., a California corporation
 
       
 
  By:   /s/ KELLY M. ALLRED
 
       
 
      Name: Kelly M. Allred
 
      Title: Vice President and Treasurer
 
       
[SEAL]
       
 
       
Attest:
       
 
       
/s/ TONY RICHELIEU
 
       
Name: Tony Richelieu
       
Title: Secretary:
       

-15-



--------------------------------------------------------------------------------



 



              KB HOME SOUTH BAY INC., a California corporation
 
       
 
  By:   /s/ KELLY M. ALLRED
 
       
 
      Name: Kelly M. Allred

 
      Title: Vice President and Treasurer
 
       
[SEAL]
       
 
       
Attest:
       
 
       
/s/ TONY RICHELIEU
 
       
Name: Tony Richelieu
       
Title: Secretary:
       
 
            KB HOME GREATER LOS ANGELES INC., a California corporation
 
       
 
  By:   /s/ KELLY M. ALLRED
 
       
 
      Name: Kelly M. Allred
 
      Title: Vice President and Treasurer
 
       
[SEAL]
       
 
       
Attest:
       
 
       
/s/ TONY RICHELIEU
 
       
Name: Tony Richelieu
       
Title: Secretary:
       

-16-



--------------------------------------------------------------------------------



 



              KB HOME COLORADO INC., a Colorado corporation
 
       
 
  By:   /s/ KELLY M. ALLRED
 
       
 
      Name: Kelly M. Allred
 
      Title: Vice President and Treasurer
 
       
[SEAL]
       
 
       
Attest:
       
 
       
/s/ TONY RICHELIEU
 
       
Name: Tony Richelieu
       
Title: Secretary:
       
 
            KB HOME NEVADA INC., a Nevada corporation
 
       
 
  By:   /s/ KELLY M. ALLRED
 
       
 
      Name: Kelly M. Allred
 
      Title: Vice President and Treasurer
 
       
[SEAL]
       
 
       
Attest:
       
 
       
/s/ TONY RICHELIEU
 
       
Name: Tony Richelieu
       
Title: Secretary:
       
 
       

-17-



--------------------------------------------------------------------------------



 



              KB HOME LONE STAR LP, a Texas limited partnership
 
       
 
  By:   KBSA, INC., a Texas corporation,
 
      Its general partner
 
       
 
  By:   /s/ KELLY M. ALLRED
 
       
 
      Name: Kelly M. Allred
 
      Title: Vice President and Treasurer
 
       
[SEAL]
       
 
       
Attest:
       
 
       
/s/ TONY RICHELIEU
 
       
Name: Tony Richelieu
       
Title: Secretary:
       
 
        “Additional Guarantor”:   KB HOME ORLANDO LLC, a Delaware limited
liability company
 
       
 
  By:   KB HOME FLORIDA LLC, a Delaware limited
 
      liability company,
 
      Its sole member
 
       
 
  By:   /s/ KELLY M. ALLRED
 
       
 
      Name: Kelly M. Allred
 
      Title: Vice President and Treasurer
 
       
[SEAL]
       
 
       
Attest:
       
 
       
/s/ TONY RICHELIEU
 
       
Name: Tony Richelieu
       
Title: Secretary:
       

-18-



--------------------------------------------------------------------------------



 



          “Trustee”:   SUNTRUST BANK,
 
            as Trustee
 
       
 
  By:   /s/ MURIEL SHAW
 
       
 
      Name: Muriel Shaw
 
      Title: Assistant Vice President
 
       
[SEAL]
       
 
       
Attest:
       
 
       
/s/ JACK ELLERIN
 
       
Name: Jack Ellerin
       
Title: Vice President
       

-19-



--------------------------------------------------------------------------------



 



May 1, 2006
GUARANTY
     For value received, each of the undersigned (the “Guarantors”) hereby
absolutely and unconditionally guaranties, jointly and severally, to each Holder
of any of the Issuer’s 85/8% Senior Subordinated Notes due 2008 (the “Subject
Notes”) and to the Trustee on behalf of each such Holder prompt payment when
due, whether at stated maturity, upon acceleration, upon repurchase at the
option of the Holder, upon redemption at the option of the Issuer or otherwise,
and at all times thereafter, of the principal of and premium, if any, and
interest on any of the Subject Notes and of any and all other existing and
future indebtedness and liabilities of every kind, nature and character, direct
or indirect, absolute or contingent, liquidated or unliquidated, voluntary or
involuntary, of the Issuer to the Holders of the Subject Notes arising under the
Senior Subordinated Debt Indenture dated as of November 19, 1996, as amended and
supplemented by the First Supplemental Indenture dated as of December 18, 2003
and the Second Supplemental Indenture dated as of the date hereof, between the
Issuer, SunTrust Bank, as successor trustee, and the guarantors party thereto
(such Indenture, as so amended and supplemented and as the same may be further
amended or supplemented from time to time, the “Indenture”) or the Subject Notes
(collectively, the “Guarantied Obligations”) in accordance with, and subject to,
the terms set forth in Article Fourteen of the Indenture. All capitalized terms
used in this Guaranty which are defined in the Indenture shall have the meaning
assigned to them in the Indenture.
     Each Guarantor and, by its acceptance and ownership of a Subject Note and
by its acceptance of any benefits under this Guaranty, each Holder of a Subject
Note hereby confirms that it is the intention of all parties that the
obligations of the Guarantors under their Guaranties shall not constitute a
fraudulent conveyance or fraudulent transfer under any applicable fraudulent
conveyance, fraudulent transfer, bankruptcy, insolvency or other similar law of
any applicable jurisdiction. To effectuate the foregoing, each Holder of Subject
Notes, by its acceptance and ownership of Subject Notes and by its acceptance of
any benefits under this Guaranty, and each Guarantor hereby agrees that the
obligations of such Guarantor under its Guaranty are limited to the maximum
amount as will, after giving effect to all other contingent and fixed
liabilities of such Guarantor, result in the obligations of such Guarantor under
its Guaranty not constituting a fraudulent conveyance or fraudulent transfer
under applicable law. Subject to the preceding limitation, the obligations of
each Guarantor under its Guaranty constitute a guaranty of payment in full when
due and not merely a guaranty of collectability.
     The obligations of each Guarantor to the Holders of Subject Notes and to
the Trustee pursuant to its Guaranty and the Indenture are expressly set forth
in Article Fourteen of the Indenture, and reference is hereby made to such
Indenture for the precise terms thereof.
     This instrument shall be governed by and construed in accordance with the
laws of the State of New York.

-20-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have caused this instrument to be
executed by their respective duly authorized signatories.

              KB HOME ORLANDO LLC, a Delaware limited liability company
 
       
 
  By:   KB HOME FLORIDA LLC, a Delaware
 
      limited liability company,
 
      Its sole member
 
       
 
  By:   /s/ KELLY M. ALLRED
 
       
 
      Name: Kelly M. Allred
Title: Vice President and Treasurer
 
            KB HOME PHOENIX INC., an Arizona corporation
 
       
 
  By:   /s/ KELLY M. ALLRED
 
       
 
      Name: Kelly M. Allred
 
      Title: Vice President and Treasurer
 
            KB HOME COASTAL INC., a California corporation
 
       
 
  By:   /s/ KELLY M. ALLRED
 
       
 
      Name: Kelly M. Allred
 
      Title: Vice President and Treasurer
 
            KB HOME NORTH BAY INC., a California corporation
 
       
 
  By:   /s/ KELLY M. ALLRED
 
       
 
      Name: Kelly M. Allred
 
      Title: Vice President and Treasurer

-21-



--------------------------------------------------------------------------------



 



              KB HOME SOUTH BAY INC., a California corporation
 
       
 
  By:   /s/ KELLY M. ALLRED
 
       
 
      Name: Kelly M. Allred
 
      Title: Vice President and Treasurer
 
            KB HOME GREATER LOS ANGELES INC., a California corporation
 
       
 
  By:   /s/ KELLY M. ALLRED
 
       
 
      Name: Kelly M. Allred
 
      Title: Vice President and Treasurer
 
            KB HOME COLORADO INC., a Colorado corporation
 
       
 
  By:   /s/ KELLY M. ALLRED
 
       
 
      Name: Kelly M. Allred
 
      Title: Vice President and Treasurer
 
            KB HOME NEVADA INC., a Nevada corporation
 
       
 
  By:   /s/ KELLY M. ALLRED
 
       
 
      Name: Kelly M. Allred
 
      Title: Vice President and Treasurer
 
            KB HOME LONE STAR LP, a Texas limited partnership
 
       
 
  By:   KBSA, INC., a Texas corporation,
 
      Its general partner
 
       
 
  By:   /s/ KELLY M. ALLRED
 
       
 
      Name: Kelly M. Allred
 
      Title: Vice President and Treasurer

-22-



--------------------------------------------------------------------------------



 



May 1, 2006
GUARANTY
     For value received, each of the undersigned (the “Guarantors”) hereby
absolutely and unconditionally guaranties, jointly and severally, to each Holder
of any of the Issuer’s 73/4% Senior Subordinated Notes due 2010 (the “Subject
Notes”) and to the Trustee on behalf of each such Holder prompt payment when
due, whether at stated maturity, upon acceleration, upon repurchase at the
option of the Holder, upon redemption at the option of the Issuer or otherwise,
and at all times thereafter, of the principal of and premium, if any, and
interest on any of the Subject Notes and of any and all other existing and
future indebtedness and liabilities of every kind, nature and character, direct
or indirect, absolute or contingent, liquidated or unliquidated, voluntary or
involuntary, of the Issuer to the Holders of the Subject Notes arising under the
Senior Subordinated Debt Indenture dated as of November 19, 1996, as amended and
supplemented by the First Supplemental Indenture dated as of December 18, 2003
and the Second Supplemental Indenture dated as of the date hereof, between the
Issuer, SunTrust Bank, as successor trustee, and the guarantors party thereto
(such Indenture, as so amended and supplemented and as the same may be further
amended or supplemented from time to time, the “Indenture”) or the Subject Notes
(collectively, the “Guarantied Obligations”) in accordance with, and subject to,
the terms set forth in Article Fourteen of the Indenture. All capitalized terms
used in this Guaranty which are defined in the Indenture shall have the meaning
assigned to them in the Indenture.
     Each Guarantor and, by its acceptance and ownership of a Subject Note and
by its acceptance of any benefits under this Guaranty, each Holder of a Subject
Note hereby confirms that it is the intention of all parties that the
obligations of the Guarantors under their Guaranties shall not constitute a
fraudulent conveyance or fraudulent transfer under any applicable fraudulent
conveyance, fraudulent transfer, bankruptcy, insolvency or other similar law of
any applicable jurisdiction. To effectuate the foregoing, each Holder of Subject
Notes, by its acceptance and ownership of Subject Notes and by its acceptance of
any benefits under this Guaranty, and each Guarantor hereby agrees that the
obligations of such Guarantor under its Guaranty are limited to the maximum
amount as will, after giving effect to all other contingent and fixed
liabilities of such Guarantor, result in the obligations of such Guarantor under
its Guaranty not constituting a fraudulent conveyance or fraudulent transfer
under applicable law. Subject to the preceding limitation, the obligations of
each Guarantor under its Guaranty constitute a guaranty of payment in full when
due and not merely a guaranty of collectability.
     The obligations of each Guarantor to the Holders of Subject Notes and to
the Trustee pursuant to its Guaranty and the Indenture are expressly set forth
in Article Fourteen of the Indenture, and reference is hereby made to such
Indenture for the precise terms thereof.
     This instrument shall be governed by and construed in accordance with the
laws of the State of New York.

-23-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have caused this instrument to be
executed by their respective duly authorized signatories.

              KB HOME ORLANDO LLC, a Delaware limited liability company
 
       
 
  By:   KB HOME FLORIDA LLC, a Delaware limited
 
      liability company,
 
      Its sole member
 
       
 
  By:   /s/ KELLY M. ALLRED
 
       
 
      Name: Kelly M. Allred
Title: Vice President and Treasurer
 
            KB HOME PHOENIX INC., an Arizona corporation
 
       
 
  By:   /s/ KELLY M. ALLRED
 
       
 
      Name: Kelly M. Allred
Title: Vice President and Treasurer
 
            KB HOME COASTAL INC., a California corporation
 
       
 
  By: /   s/ KELLY M. ALLRED
 
       
 
      Name: Kelly M. Allred
 
      Title: Vice President and Treasurer       KB HOME NORTH BAY INC., a
California corporation
 
       
 
  By: /   s/ KELLY M. ALLRED
 
       
 
      Name: Kelly M. Allred
Title: Vice President and Treasurer

-24-



--------------------------------------------------------------------------------



 



              KB HOME SOUTH BAY INC., a California corporation
 
       
 
  By:   /s/ KELLY M. ALLRED
 
       
 
      Name: Kelly M. Allred
 
      Title: Vice President and Treasurer
 
            KB HOME GREATER LOS ANGELES INC., a California corporation
 
       
 
  By:   /s/ KELLY M. ALLRED
 
       
 
      Name: Kelly M. Allred
 
      Title: Vice President and Treasurer
 
            KB HOME COLORADO INC., a Colorado corporation
 
       
 
  By:   /s/ KELLY M. ALLRED
 
       
 
      Name: Kelly M. Allred
 
      Title: Vice President and Treasurer
 
            KB HOME NEVADA INC., a Nevada corporation
 
       
 
  By:   /s/ KELLY M. ALLRED
 
       
 
      Name: Kelly M. Allred
 
      Title: Vice President and Treasurer
 
            KB HOME LONE STAR LP, a Texas limited partnership
 
       
 
  By:   KBSA, INC., a Texas corporation,
 
      Its general partner
 
       
 
  By:   /s/ KELLY M. ALLRED
 
       
 
      Name: Kelly M. Allred
 
      Title: Vice President and Treasurer

-25-



--------------------------------------------------------------------------------



 



May 1, 2006
GUARANTY
     For value received, each of the undersigned (the “Guarantors”) hereby
absolutely and unconditionally guaranties, jointly and severally, to each Holder
of any of the Issuer’s 91/2% Senior Subordinated Notes due 2011 (the “Subject
Notes”) and to the Trustee on behalf of each such Holder prompt payment when
due, whether at stated maturity, upon acceleration, upon repurchase at the
option of the Holder, upon redemption at the option of the Issuer or otherwise,
and at all times thereafter, of the principal of and premium, if any, and
interest on any of the Subject Notes and of any and all other existing and
future indebtedness and liabilities of every kind, nature and character, direct
or indirect, absolute or contingent, liquidated or unliquidated, voluntary or
involuntary, of the Issuer to the Holders of the Subject Notes arising under the
Senior Subordinated Debt Indenture dated as of November 19, 1996, as amended and
supplemented by the First Supplemental Indenture dated as of December 18, 2003
and the Second Supplemental Indenture dated as of the date hereof, between the
Issuer, SunTrust Bank, as successor trustee, and the guarantors party thereto
(such Indenture, as so amended and supplemented and as the same may be further
amended or supplemented from time to time, the “Indenture”) or the Subject Notes
(collectively, the “Guarantied Obligations”) in accordance with, and subject to,
the terms set forth in Article Fourteen of the Indenture. All capitalized terms
used in this Guaranty which are defined in the Indenture shall have the meaning
assigned to them in the Indenture.
     Each Guarantor and, by its acceptance and ownership of a Subject Note and
by its acceptance of any benefits under this Guaranty, each Holder of a Subject
Note hereby confirms that it is the intention of all parties that the
obligations of the Guarantors under their Guaranties shall not constitute a
fraudulent conveyance or fraudulent transfer under any applicable fraudulent
conveyance, fraudulent transfer, bankruptcy, insolvency or other similar law of
any applicable jurisdiction. To effectuate the foregoing, each Holder of Subject
Notes, by its acceptance and ownership of Subject Notes and by its acceptance of
any benefits under this Guaranty, and each Guarantor hereby agrees that the
obligations of such Guarantor under its Guaranty are limited to the maximum
amount as will, after giving effect to all other contingent and fixed
liabilities of such Guarantor, result in the obligations of such Guarantor under
its Guaranty not constituting a fraudulent conveyance or fraudulent transfer
under applicable law. Subject to the preceding limitation, the obligations of
each Guarantor under its Guaranty constitute a guaranty of payment in full when
due and not merely a guaranty of collectability.
     The obligations of each Guarantor to the Holders of Subject Notes and to
the Trustee pursuant to its Guaranty and the Indenture are expressly set forth
in Article Fourteen of the Indenture, and reference is hereby made to such
Indenture for the precise terms thereof.
     This instrument shall be governed by and construed in accordance with the
laws of the State of New York.

-26-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have caused this instrument to be
executed by their respective duly authorized signatories.

              KB HOME ORLANDO LLC, a Delaware limited liability company
 
       
 
  By:   KB HOME FLORIDA LLC, a Delaware
 
      limited liability company,
 
      Its sole member
 
       
 
  By:   /s/ KELLY M. ALLRED
 
       
 
      Name: Kelly M. Allred
 
      Title: Vice President and Treasurer
 
            KB HOME PHOENIX INC., an Arizona corporation
 
       
 
  By:   /s/ KELLY M. ALLRED
 
       
 
      Name: Kelly M. Allred
 
      Title: Vice President and Treasurer
 
            KB HOME COASTAL INC., a California corporation
 
       
 
  By:   /s/ KELLY M. ALLRED
 
       
 
      Name: Kelly M. Allred
 
      Title: Vice President and Treasurer
 
            KB HOME NORTH BAY INC., a California corporation
 
       
 
  By:   /s/ KELLY M. ALLRED
 
       
 
      Name: Kelly M. Allred
 
      Title: Vice President and Treasurer

-27-



--------------------------------------------------------------------------------



 



              KB HOME SOUTH BAY INC., a California corporation
 
       
 
  By:   /s/ KELLY M. ALLRED
 
       
 
      Name: Kelly M. Allred
 
      Title: Vice President and Treasurer
 
            KB HOME GREATER LOS ANGELES INC., a California corporation
 
       
 
  By:   /s/ KELLY M. ALLRED
 
       
 
      Name: Kelly M. Allred
 
      Title: Vice President and Treasurer
 
            KB HOME COLORADO INC., a Colorado corporation
 
       
 
  By:   /s/ KELLY M. ALLRED
 
       
 
      Name: Kelly M. Allred
 
      Title: Vice President and Treasurer
 
            KB HOME NEVADA INC., a Nevada corporation
 
       
 
  By:   /s/ KELLY M. ALLRED
 
       
 
      Name: Kelly M. Allred
 
      Title: Vice President and Treasurer
 
            KB HOME LONE STAR LP, a Texas limited partnership
 
       
 
  By:   KBSA, INC., a Texas corporation,
 
      Its general partner
 
       
 
  By:   /s/ KELLY M. ALLRED
 
       
 
      Name: Kelly M. Allred
 
      Title: Vice President and Treasurer

-28-